Citation Nr: 1425271	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to March 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  The Veteran timely appealed. 

The Veteran was afforded a February 2013 videoconference hearing before the undersigned.  The hearing transcript is associated with the Virtual VA electronic folder (efolder).

In January 2014, the Board remanded the appeal for additional development.

In April 2014, the Appeals Management Center (AMC) granted service connection for a low back disability and associated radiculopathy for both lower extremities.  This rating action results in a complete grant of the benefit sought, and these disabilities are no longer on appeal. 

The claims folder has been converted in its entirety onto an electronic record within both the Virtual VA and Veterans Benefits Management System (VBMS).  

The issue of service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Gastroenteritis did not have its clinical onset in service and is not otherwise related to active duty.  
CONCLUSION OF LAW

The criteria for service connection for gastroenteritis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through a January 2012 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA treatment records, private medical records, and statements from the Veteran.  Notably, current VA treatment records are limited from April 2013 to February 2014.  Review of April 2013 VA primary care records suggests that the Veteran did not seek medical attention over the past two years.  The Veteran has not otherwise identified outstanding medical records pertinent to the claim.  He was afforded adequate VA examinations for his claim in January 2012 with February and April 2014 addendum medical opinions.  He does not assert any prejudice from the clinical examination and medical opinions.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the February 2013 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  In January 2014, the Board remanded the claims to further assist the Veteran in obtaining separation examination report and obtaining adequate medical opinions.  The duties imposed by Bryant were thereby met. 

The record reflects substantial compliance with the January 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ contacted the Records Management Center (RMC) for additional service records and received a March 2014 negative response.  The Veteran was appropriately notified in March 2014.  The addendum medical opinion was received in April 2014.  Following development, the AOJ re-adjudicated the claim in April 2014. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

The Veteran contends that his current gastroenteritis is related to in-service Meal, Ready to Eat (MRE) product consumption.  As explained below, the preponderance of the evidence is against the claim and it must be denied.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) show an isolated complaint for gastric symptoms.  In December 1997, the Veteran presented to sick call with nausea, vomiting, and diarrhea over the past day.  He described his last meal as Mexican food.  Clinical examination was consistent with gastric distress.  The examiner assessed gastroenteritis.  The Veteran was given intravenous fluids, medication, and placed on dietary restrictions.  

In his May 2011 claim, the Veteran asserted that he had digestive problems due to preservatives from regular consumption of MRE products in service.  He reported having diarrhea, gas, pain, and cramping since then.  

In January 2012, the Veteran was afforded a VA gastrointestinal examination with review of the claims folder.  It was determined that any current gastrointestinal problems were not related to service, but the examiner did not fully consider the Veteran's reports and this opinion is of limited probative value. 

At the February 2013 hearing, the Veteran stated that the MRE preservatives caused noticeable gastric distress.  He had recurrent constipation.  He did not seek treatment because he thought his symptoms would disappear after he stopped consuming MRE products. 

In September 2013, the Veteran submitted a statement from his friend attesting that medics often self treated minor ailments, rather than visiting sick call.      

VA treatment records from April to November 2013 are unremarkable for any gastric disorder.  

An April 2014 VA gastritis medical opinion was obtained.  The examiner reviewed the claims folder and expressed a negative opinion.  He explained that the Veteran was not observed to have a gastrointestinal condition at entrance into service.  During service, the Veteran had an isolated complaint in December 1997.  The examiner cited several published medical studies indicating that MRE food product consumption did not cause adverse effects.  He characterized the Veteran as having an acute minor illness in service and noted that it preceded Mexican food consumption, rather than MRE consumption.  He also observed that Redding VA outpatient treatment records were silent for gastric complaints.  

The Veteran contends that he has gastrointestinal symptoms caused by in-service MRE consumption and has had a continuity of symptoms beginning in service.  Gastric symptoms are readily observable.  The Veteran is competent to describe the nature and history of such symptoms.  However, as explained below, the preponderance of the evidence weighs against his reports of symptoms beginning in service.  Caluza, 7 Vet. App. at 510-511 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

The Veteran avers that he regularly experienced gastric distress in service, but did not seek medical attention.  See March 2012 and September 2013 reports.  Review of the STRs shows that he had periodic medical treatment for various maladies and document an isolated episode of gastric distress, which was associated with Mexican food.  Since STRs otherwise document various treatments for illness, they undermine the Veteran's assertion that he did not seek in-service medical attention.  Furthermore, in his application for compensation received in 2011, he recalled his digestive problems began in 1993.  However, an inservice examination in 1995 revealed no gastrointestinal disability; the Veteran denied having or having had frequent indigestion and/or stomach trouble.  Any contention that he experienced significant, continuous in-service gastric distress is not consistent with the overall record.  

VA treatment records over a seven month period show that the Veteran sought treatment on a periodic basis and did not identify gastrointestinal problems.  See VA treatment records from April 2013 to November 2013; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Notably, April 2013 VA primary care records indicate that the Veteran had not sought medical attention over the past two years.  His main complaint appeared to be right knee pain, rather than any gastric problem.  Id.  Such evidence further weighs against a finding that the Veteran continues to experience recurring gastric distress.  Id.

The April 2014 VA medical opinion weighs against the claim.  The examiner stated that MRE products have not been associated with chronic adverse gastric effects.  The April 2014 examiner is a medical doctor and cited numerous clinical studies in support of his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  His opinion is plausible and uncontroverted by the additional evidence of record.  Accordingly, the Board finds the April 2014 VA examiner's opinion to be highly probative and heavily weigh against the claim.  Caluza, 7 Vet. App. at 510-511.  

In summary, the preponderance of the probative evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for gastroenteritis must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for gastroenteritis is denied. 


REMAND

The January 2014 remand specifically instructed the examiner to consider the Veteran's reports of trauma from parachute jumping and related reports of in-service activities causing musculoskeletal stress.  The February 2014 VA left knee medical opinion does not adequately consider the Veteran's lay reports of in-service musculoskeletal trauma.  Another medical opinion is needed for the left knee claim as detailed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the February 2014 VA examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified clinician.  The VBMS efolder and a copy of this remand must be available and reviewed by the examiner. 

The examiner must state whether it is at least as likely as not (50 percent probability or greater) that a left knee disability is related to service.  A complete rationale for the opinion is needed with specific consideration to the Veteran's history of musculoskeletal trauma from parachute jumping and exertive activities during service. 

If the examiner rejects any lay reports, he or she must so state and explain why.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion. The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer. 

(If the examiner indicates that another clinical examination is necessary, this should be scheduled). 

2.  Thereafter, the AOJ should re-adjudicate the issue of service connection for a left knee disability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


